DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 6, 13, 16 and 17 are objected to because of the following informalities:  The limitation  “can”. It has been held that the recitation that an element can perform a function is not a positive limitation but only requires the ability to so perform.    Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: management component “in claims 1, 8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 and  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-7, 9-14, and 16-20 are also indefinite at least due to dependency on the indefinite base claims.

Claim limitation “ management component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example,  the  disclosure is devoid of any structure of the management component  that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11, 341, 386. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously expressly found an implied in the instant application.
Claim 1 and 7 of the instant application recites the following limitations
1. A system, comprising: at least one computing device; and a management service executable by the at least one computing device, the management service causing the at least one computing device to at least: transmit, to a barcode service, enrollment data that specifies enrollment parameters for an enrollment of a client device with a management service; obtain an enrollment barcode from the barcode service, the enrollment data being embedded in the enrollment barcode; and in an instance in which the enrollment barcode is interpreted or scanned by the client device, cause a management component installed on the client device to authenticate to the management service and cause the enrollment of the client device with the management service.
7. The system of claim 1, wherein the enrollment data comprises a staging credential that is encrypted or secured using a key that the barcode service is unable to access.

Whereas claim 1 of US. Patent No.11, 341, 386 recite the following:  
 A system, comprising: at least one computing device; and a management service executable by the at least one computing device, the management service causing the at least one computing device to at least: transmit, to a barcode service, enrollment data that specifies enrollment parameters for an enrollment of a client device with a management service, the enrollment data comprising a staging credential that is encrypted or secured using a key that the barcode service is unable to access; obtain an enrollment barcode from the barcode service, the enrollment data being embedded in the enrollment barcode; and in an instance in which the enrollment barcode is interpreted or scanned by the client device, cause a management component installed on the client device to authenticate to the management service using the staging credential, and further cause the enrollment of the client device with the management service.
The instant claims obviously encompass the claimed invention of the patented
application and differs only by terminology which is well within the level of one of
ordinary skill in the art. Reading claims 1-20 of the instant application in light of the
specification, the Examiner finds that claims 1-20 merely recite an obvious variant of the
invention already patented in claims 1-20 of US Patent No. 11, 341, 386.

The correspondence of claims is as follows:

Claim 1  and 7 of the instant application corresponds to claim 1 of the 386 Patent.
Claim 2 of the instant application corresponds to claim 2 of the 386 Patent.
Claim 3 of the instant application corresponds to claim 3 of the 386 Patent.
Claim 4 of the instant application corresponds to claim 4 of the 386 Patent.
Claim 5 of the instant application corresponds to claim 5 of the 386 Patent
Claim 6 of the instant application corresponds to claim 6 of the 386 Patent.
Claims 8 and 14 of the instant application corresponds to claim 8 of the 386 Patent.
Claim 9 of the instant application corresponds to claim 9 of the 386 Patent.
Claim 10 of the instant application corresponds to claim 10 of the 386 Patent.
Claim 11 of the instant application corresponds to claim 11 of the 386 Patent.
Claim 12 of the instant application corresponds to claim 12 of the 386 Patent.
Claim 13 of the instant application corresponds to claim 13 of the 386 Patent.
Claim 15 of the instant application corresponds to claim 15 of the 386 Patent.
Claim 16 of the instant application corresponds to claim 16 of the 386 Patent.
Claim 17 of the instant application corresponds to claim 17 of the 386 Patent.
Claim 18 of the instant application corresponds to claim 18 of the 386 Patent.
Claim 19 of the instant application corresponds to claim 19 of the 386 Patent.
Claim 20 of the instant application corresponds to claim 20 of the 386 Patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being Zhu et al. US Pub. 2018/0262486 cited in previous action.
Re Claim 1, Zhu discloses a system, comprising: 
at least one computing device; and a management service executable by the at least one computing device, the management service causing the at least one computing device to at least: transmit, to a barcode service, enrollment data that specifies enrollment parameters for an enrollment of a client device with a management service (Step 218; Fig. 3; P21 and P27); 
obtain an enrollment barcode from the barcode service, the enrollment data being embedded in the enrollment barcode (step 218; P21); 
and in an instance in which the enrollment barcode is interpreted or scanned by the client device, cause a management component installed on the client device to authenticate to the management service and cause the enrollment of the client device with the management service (P5, P10, P27-P28, P31 Steps 238, 240, 242).
Re Claim,  4,  Zhu discloses the system of claim 1, wherein the enrollment of the client device with the management service comprises to cause the at least one computing device to at least: transmit the enrollment data including a command that, when executed by a staging client on the client device, initiates or completes the enrollment of the client device with the management service  (P21, P5, P10, P27-P28; Steps 238, 240, 242) .
Re Claim 6, Zhu discloses the system of claim 4, wherein the enrollment data further comprises data that can be decoded by the staging client (step 240; fig. 4).
Re Claim 8, Zhu discloses a method, comprising:
transmitting, to a barcode service, enrollment data that specifies enrollment parameters for an enrollment of a client device with a management service (Step 218; Fig. 3; P21 and P27);
obtaining an enrollment barcode from the barcode service, the enrollment data being embedded in the enrollment barcode (step 218; P21);; and
in an instance in which the enrollment barcode is interpreted or scanned by the client device, causing a management component installed on the client device to authenticate to the management service and cause the enrollment of the client device with the management service (P5, P10, P27-P28, P31 Steps 238, 240, 242).
Re Claim 11,  Zhu discloses the method of claim 8, wherein:
causing the enrollment of the client device with the management service comprises:
transmitting the enrollment data including a command that, when executed by a staging client on the client device, initiates or completes the enrollment of the client device with the management service (P21, P5, P10, P27-P28; Steps 238, 240, 242) .
Re Claim 13, Zhu discloses the method of claim 11, wherein the enrollment data further comprises data that can be decoded by the staging client (step 240; fig. 4


)..
3.	Claims 2 , 3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US Pub. 2018/0262486 in view of Bhatnagar et al. US Publication No. 2012/0240204.
Re Claim 2, 3, Zhu discloses the system of claim 1, but fails to disclose wherein the enrollment data further comprises at least one of:a server address of the management service, an organizational group to which the client device is assigned, a username, a password, a reference to a staging server, or an identity of an application or data that the client device can download to complete an initial setup of the client device.
	However Bhatnagar discloses wherein the enrollment data identifies a server address (P20, 40).
Bhatnagar further discloses wherein the enrollment data comprises the server address of the management service, wherein the server address comprises an address from which the client device can access content for the enrollment of the client device with the management service (P20, P40) .
Given the teachings of Bhatnagar it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Zhu with wherein the enrollment data further comprises at least one of: a server address of the management service, an organizational group to which the client device is assigned, a username, a password, a reference to a staging server, or an identity of an application or data that the client device can download to complete an initial setup of the client device.
Doing so as suggested by Bhatnagar servers as additional security (P20).
Re Claim 9-10,  Zhu discloses the method of claim 8,  but fails to disclose wherein the enrollment data further comprises at least one of: a server address of the management service, an organizational group to which the client device is assigned, a username, a password, a reference to a staging server, or an identity of an application or data that the client device can download to complete an initial setup of the client device.
However Bhatnagar discloses wherein the enrollment data further comprises at least one of: a server address of the management service, an organizational group to which the client device is assigned, a username, a password, a reference to a staging server, or an identity of an application or data that the client device can download to complete an initial setup of the client device (P20, 40) .
Bhatnagar further discloses wherein the enrollment data comprises the server address of the management service, wherein the server address comprises an address from which the client device can access content for the enrollment of the client device with the management service (P20, 40).
Given the teachings of Bhatnagar it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Zhu with wherein the enrollment data further comprises at least one of: a server address of the management service, an organizational group to which the client device is assigned, a username, a password, a reference to a staging server, or an identity of an application or data that the client device can download to complete an initial setup of the client device.
Doing so as suggested by Bhatnagar servers as additional security (P20)

Conclusion

The following reference is cited but not relied upon:  Moses  discloses  relates to methods and apparatus that facilitate the enrollment of constrained devices in networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876



/SONJI N JOHNSON/Primary Examiner, Art Unit 2876